Title: To George Washington from Joseph Trumbull, 9 June 1776
From: Trumbull, Joseph
To: Washington, George


[New York, 9 June 1776] Sunday afternoon.

May it please your Excellency: In addition to what information I gave you last Thursday, I am now to say, that the Congress Secret Committee, so called, are now actually shipping from this place large quantities of pork; and I fear with such an example before them, no great effect can be expected from an application to Provincial Congress to stop others; and that I really fear very bad consequences therefrom to the operations of the present campaign, and pray your Excellency to mention the matter to Congress.
I cannot be answerable for supplying the Army with that article unless a stop is put to its being shipped out of the country.

Joseph Trumbull.

